                          IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

BETH MCGILL, TINA GIPSON,
KARI NUENKE, EMILY NUENKE,
and REBEL MOORE, Individually,
and on behalf of themselves and other similarly
situated current and former employees,

Plaintiffs,
v.                                                            NO. 3:19-cv-00922
NASHVILLE TENNESSEE VENTURES, INC.                            Judge Campbell/Brown
a Tennessee Corporation, a/k/a NASHVILLE
VENTURES, d/b/a HELP 4 TIMESHARE
OWNERS, INTEGRITY SOLUTIONS                                   FLSA Opt-In Collective Action
GROUP, LLC, a New Mexico Limited Liability                    JURY DEMANDED
Company, JOHN STEVEN HUFFMAN, and
JOHN PRESTON THOMPSON, Individually,

Defendants.


         PLAINTIFFS’ FIRST AMENDED COLLECTIVE ACTION COMPLAINT




        Named Plaintiffs, Beth McGill, Tina Gipson, Kari Nuenke, Emily Nuenke, and Rebel

Moore (collectively “Plaintiffs”), individually and on behalf of all others similarly situated, bring

this Fair Labor Standards Act (“FLSA”) collective action against the above-named Defendants

and show as follows:

                                   I.      NATURE OF SUIT

1.      This lawsuit is brought against Defendants as a collective action under the FLSA, 29 U.S.C.

        § 201, et seq., to recover unpaid overtime compensation and other damages owed to

        Plaintiffs and other similarly situated current and former employees of Defendants, as

        defined herein.


                                                  1

     Case 3:19-cv-00922 Document 18 Filed 02/05/20 Page 1 of 14 PageID #: 71
2.     Defendants violated the FLSA in that they failed to properly pay Plaintiffs for all hours

       they worked by failing to compensate them at the rate of time and one-half their regular

       rate of pay for all the hours worked over forty (40) hours in each workweek. Plaintiffs

       bring this action as a collective action pursuant to 29 U.S.C. § 216(b).

                                        II.     PARTIES

3.     Plaintiff Beth McGill was employed by Defendants as a Case Manager and Executive

       Branch Director within the meaning of the FLSA within the three (3) year period

       preceding the filing of this Collective Action Complaint. Plaintiff McGill was told she

       would be paid $15.00 per hour for every hour worked (plus commissions) for Defendants

       from May 2015 until October 2016. Her hourly-rate was increased to $17.50 per hour

       (plus commissions) from mid-October 2016 until January 2017. Her pay was then

       increased again to $25.00 per hour (plus commissions) from February 2017 to December

       2018. Plaintiff McGill hereby consents to be a party-plaintiff and a named representative

       plaintiff in this action and her consent to join form is attached as “Collective Exhibit A.”

4.     Plaintiff Tina Gipson was employed by Defendants within the meaning of the FLSA

       within the three (3) year period preceding the filing of this Collective Action Complaint.

       Plaintiff Gipson was told she would be paid $15.00 per hour for every hour worked (plus

       commissions) for Defendants. Plaintiff Gipson hereby consents to be a party-plaintiff and

       a named representative plaintiff in this action and her consent to join form is attached as

       “Collective Exhibit A.”

5.     Plaintiff Kari Nuenke was employed by Defendants within the meaning of the FLSA

       within the three (3) year period preceding the filing of this Collective Action Complaint.

       Plaintiff Nuenke was told she would be paid $15.00 per hour for every hour worked (plus



                                                 2

     Case 3:19-cv-00922 Document 18 Filed 02/05/20 Page 2 of 14 PageID #: 72
       commissions) for Defendants. Plaintiff Nuenke hereby consents to be a party-plaintiff and

       a named representative plaintiff in this action and her consent to join form is attached as

       “Collective Exhibit A.”

6.     Plaintiff Emily Nuenke was employed by Defendants within the meaning of the FLSA

       within the three (3) year period preceding the filing of this Collective Action Complaint.

       Plaintiff Nuenke was told she would be paid $15.00 per hour for every hour worked (plus

       commissions) for Defendants. Plaintiff Nuenke hereby consents to be a party-plaintiff and

       a named representative plaintiff in this action and her consent to join form is attached as

       “Collective Exhibit A.”

7.     Plaintiff Rebel Moore was employed by Defendants within the meaning of the FLSA

       within the three (3) year period preceding the filing of this Collective Action Complaint.

       Plaintiff Moore was told she would be paid $15.00 per hour for every hour worked (plus

       commissions) for Defendants. Plaintiff Moore hereby consents to be a party-plaintiff and

       a named representative plaintiff in this action and her consent to join form is attached as

       “Collective Exhibit A.”

8.     Defendant Nashville Tennessee Ventures, Inc. (also known as “Nashville Ventures”) is a

       Tennessee corporation authorized to do business, and is currently doing business, in the

       State of Tennessee. Defendant Nashville Tennessee Ventures, Inc. conducts business in

       the State of Tennessee under the name “Help 4 Timeshare Owners.” According to the

       Tennessee Secretary of State, it can be served through its registered agent, Nashville

       Tennessee Ventures, Inc., at 503 Ligon Drive, Suite A, Nashville, Tennessee 37204 or

       wherever it may be found.

9.     Integrity Solutions Group, LLC is a New Mexico limited liability company, authorized to



                                                3

     Case 3:19-cv-00922 Document 18 Filed 02/05/20 Page 3 of 14 PageID #: 73
        do business, and is believed to be currently doing business, in the State of New Mexico.

        Upon information and believe, Integrity Solutions Group, LLC also conducts business

        under the name “Help 4 Timeshare Owners.” Prospective clients calling for Nashville

        Tennessee Ventures, Inc. are now directed to Integrity Solutions Group, LLC for help

        cancelling timeshare contracts. Integrity Solutions Group, LLC can be served through its

        registered agent: Registered Agents, Inc. 530-B Harkle Road, Ste 100; Santa Fe, New

        Mexico 87505 or wherever it may be found.

10.     Defendant John Steven Huffman is an owner of Nashville Tennessee Ventures, Inc. and

        exercised operational control over Nashville Tennessee Ventures, Inc. and its employees

        during the statutory period. Furthermore, Defendant Huffman determined Plaintiffs’ rate

        and method of pay and made the decision to pay Plaintiffs and Class Members for only

        forty (40) hours worked per week without any overtime compensation. Defendant

        Huffman is therefore individually liable under the FLSA for the non-payment of overtime

        complained of herein. Defendant Huffman can be served at 503 Ligon Drive, Suite A,

        Nashville, Tennessee 37204, 1011 Alice Springs Circle, Spring Hill, Tennessee 37174, or

        wherever he may be found.

11.     Defendant John Preston Thompson is an owner of Nashville Tennessee Ventures, Inc. and

        exercised operational control over Nashville Tennessee Ventures, Inc. and its employees

        during the statutory period. Furthermore, Defendant Thompson determined Plaintiffs’ rate

        and method of pay and made the decision to pay Plaintiffs and Class Members for only

        forty (40) hours worked per week without any overtime compensation. Defendant

        Thompson is therefore individually liable under the FLSA for the non-payment of

        overtime complained of herein. Defendant Thompson can be served at 503 Ligon Drive,



                                                4

      Case 3:19-cv-00922 Document 18 Filed 02/05/20 Page 4 of 14 PageID #: 74
        Suite A, Nashville, Tennessee 37204, 712 Riverbranch Court, Nashville, Tennessee

        37221, or wherever he may be found.

12.     Defendants constitute an integrated enterprise because Defendants’ related activities (i.e.

        jointly owning and operating a timeshare exit business) performed (either through unified

        operation or common control) by any person or persons [are] for a common business

        purpose as that term is defined in the FLSA, 29 U.S.C. § 203(r).

                               III.         JURISDICTION AND VENUE

13.     This Court has jurisdiction over this lawsuit because the suit arises under 29 U.S.C. § 201

        et seq.

14.     Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because certain Defendants

        reside in this district and because the events that form the basis of this suit occurred in this

        District.

                                      IV.     CLASS DESCRIPTION

15.     Plaintiffs bring this action on behalf of themselves and the following similarly situated

        persons:

                  All current and former hourly paid employees of Defendants during the
                  applicable limitation’s period (i.e. two (2) years for FLSA violations and
                  three (3) years for willful FLSA violations) up to and including the date of
                  final judgment in this matter including the Named Plaintiffs and those who
                  elect to opt-in to this action pursuant to the FLSA, 29 U.S.C. § 216(b).
                  (Collectively, “the class”).

                                             V.   COVERAGE

16.     At all material times, Defendants have acted, directly or indirectly, in the interest of an

        employer or joint employer with respect to Plaintiffs and Class Members.

17.     At all times hereinafter mentioned, Defendants have been employers of Plaintiffs within

        the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d), as well as employers of


                                                    5

      Case 3:19-cv-00922 Document 18 Filed 02/05/20 Page 5 of 14 PageID #: 75
        all other persons hired to work for Defendants and comprising the Class.

18.     At all times hereinafter mentioned, Defendants have been an enterprise within the meaning

        of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

19.     At all times hereinafter mentioned, Defendants have been an enterprise engaged in

        commerce or in the production of goods for commerce within the meaning of Section

        3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), because Defendants have had employees

        engaged in commerce or in the production of goods for commerce, or employees handling,

        selling, or otherwise working on goods or materials that have been moved in or produced

        for commerce by any person and in that said enterprise has had and has an annual gross

        volume of sales made or business done of not less than $500,000 (exclusive of excise taxes

        at the retail level which are separately stated).

20.     Throughout the statutory recovery period applicable to this action, Defendants Huffman

        and Thompson knew that the law required that the employees who worked for them be paid

        overtime for each hour they worked over forty (40) in any given workweek.

21.     At all times material to this action, Plaintiffs and all other putative Class Members

        employed by Defendants were engaged in commerce.

22.     At all times hereinafter mentioned, Plaintiffs and Class Members were individual

        employees engaged in commerce or in the production of goods for commerce as required

        by 29 U.S.C. §§ 206–207.

                               VI.     FACTUAL ALLEGATIONS

23.     Defendants’ primary business, according to their website, is providing assistance to

        timeshare owners who “were fraudulently sold their timeshare properties.” Defendants

        provide assistance to timeshare owners in attempting to cancel timeshare contracts.



                                                   6

      Case 3:19-cv-00922 Document 18 Filed 02/05/20 Page 6 of 14 PageID #: 76
24.     Individual Defendants Steven Huffman and Preston Thompson made decisions on hiring

        and firing employees, establishing pay levels, and were involved with other decisions that

        affected the terms and conditions of work for hourly-paid employees such as Plaintiffs. For

        example, Defendant Huffman and Thompson implemented the policy that Plaintiffs and

        others similarly situated would only be paid for forty (40) hours of work per week,

        regardless of how many hours were actually worked during a given workweek.

25.     Defendants Huffman and Thompson made the decision to not pay Plaintiffs and Class

        Members overtime in violation of the FLSA.

26.     Plaintiff McGill was employed approximately from May 2015 until December 2018 as an

        hourly-paid Executive Branch Director and Case Manager.

27.     During her time as Executive Branch Director, Plaintiff McGill was required to continue

        to perform the job duties of a Case Manager and take on files. This was done on top of

        other Executive Branch Director job duties such as dealing with Human Resources issues

        such as tracking sick days and tracking the cancellation of clients’ timeshares.

28.     During her time as Executive Branch Director, Plaintiff McGill did not have authority with

        respect to how many cases and hours Class Members were required to work. The numbers

        of cases and hours worked by Class Members came directly from Defendants Huffman and

        Thompson, who explained to Plaintiffs and Class Members that if work could not be

        completed during regular business hours then the catch-up work could be done after hours

        for free.

29.     Plaintiff Gipson was employed approximately from May 2018 until November 2018 as an

        hourly-paid Case Manager.

30.     Plaintiff Kari Nuenke was employed approximately from June 2018 until November 2018



                                                 7

      Case 3:19-cv-00922 Document 18 Filed 02/05/20 Page 7 of 14 PageID #: 77
        as an hourly-paid Case Manager.

31.     Plaintiff Emily Nuenke was employed approximately from September 2018 until

        November 2018 as an hourly-paid Case Manager.

32.     Plaintiff Moore was employed approximately from December 2016 until November 2018

        as an hourly-paid Case Manager.

33.     Plaintiffs and Class Members were always required to work in excess of forty (40) hours

        per week.

34.     When Plaintiffs were hired by Defendants, they were told that they would be paid hourly

        at a rate of $15.00. However, Plaintiffs were only paid for forty (40) hours per week

        (regardless of the number of hours worked) and did not receive overtime pay.

35.     While employed as Case Managers, Plaintiffs were required to talk to potential clients via

        phone and e-mail about their experiences signing the timeshare contract they wanted to

        cancel, write dispute letters for clients that would be sent to timeshare resorts, and perform

        research into specific timeshare resorts. Case Managers were also required to pull

        timeshare contracts to search for “loopholes” that would assist in cancelling the contract.

36.     Case Managers employed by Defendants were typically assigned at least three hundred

        (300) cases but as many as six hundred (600) at any one time.

37.     Because of the extreme case load per Case Manager, Plaintiffs and Class Members were

        unable to accomplish all of their assigned work during regular business hours.

        Defendants’ offices were open to the public Monday through Thursday 9:00AM until

        5:00PM and Fridays 9:00AM until 4:00PM.

38.     Defendants required Plaintiffs and Class Members to either remain at the office after

        regular business hours or to take work home to be finished that day. This “after hours”



                                                   8

      Case 3:19-cv-00922 Document 18 Filed 02/05/20 Page 8 of 14 PageID #: 78
        work took Plaintiffs and Class Members, on average, ten (10) to fifteen (15) hours per

        week on top of the forty (40) hours worked during business hours.

39.     Plaintiff and Class Members, in order to finish the work on their assigned caseloads, were

        given permission by Defendants Huffman and Thompson to take home files to work on

        them after regular business hours. It was an established business practice that files and

        paperwork be taken off premises to be worked on as Plaintiffs were instructed by

        Defendants Huffman and Thompson to do so.

40.     Plaintiffs and Class Members were never paid overtime for the required ten (10) to fifteen

        (15) hours of “after hours” work.

41.     This “after hours” work was performed at various times, but always outside of the normal

        business hours. Due to the extreme case load, Plaintiffs and Class Members had to

        perform their job duties outside to normal business hours by coming in early, by staying

        late in the office after the end of their regularly scheduled shift, or by taking work home

        with them to perform prior to returning to work for their next scheduled shift.

42.     Specifically, Plaintiffs McGill, K. Nuenke, Gibson, and E. Nuenke would regularly come

        in at least one and one-half (1.5) hours prior to the beginning of their shifts and stay at

        least a half (.5) hour after the end of their scheduled shifts to stay caught up with what

        Defendants required of them. Plaintiff Moore would regularly stay one and one-half (1.5)

        to two (2) hours after the end of her scheduled shift each night.

43.     Additionally, all Plaintiffs and Class Members would regularly be required by Defendants

        Huffman and Thompson to take files home on Friday evenings so that they could perform

        work on the weekends.

44.     Plaintiffs were told by individual Defendants Huffman and Thompson that overtime was



                                                 9

      Case 3:19-cv-00922 Document 18 Filed 02/05/20 Page 9 of 14 PageID #: 79
         not paid to employees no matter how many hours were worked per week.

45.      Specifically, Plaintiff McGill was told specifically by Defendants Huffman and Thompson

         that is was the company’s policy to not pay overtime and that they only paid for forty (40)

         hours of work regardless of how much work was performed.

46.      Defendant Huffman and Thompson also explained to Plaintiffs and Class Members that

         the hourly rate of pay they received plus commissions was more than enough compensation

         for the job that was expected of them.

47.      Defendants knowingly, willfully, or with reckless disregard carried out its illegal pattern

         or practice of failing to pay overtime compensation with respect to Plaintiffs and Class

         Members.

48.      The overtime provision set forth in §207 of the FLSA applies to the Defendants.

49.      Plaintiffs are owed time and a half pay and liquidated damages for all hours worked over

         forty (40) and during the statutory period.

                              VII.   SCOPE OF LIABILITY AS TO
                                     INDIVIDUAL DEFENDANTS

50.      Throughout the recovery period applicable to this action, Defendants Steven Huffman and

         Preston Thompson exercised operational control over the business activities and operations

         of Defendant Nashville Tennessee Ventures, Inc. including control over the hourly-paid

         employees employed there.

51.      In particular, Defendants Steven Huffman and Preston Thompson directed and controlled

         work performed by the Plaintiffs and all other employees who worked for Nashville

         Tennessee Ventures, Inc.; made decisions to hire and fire employees; and implemented,

         approved, and/or ratified the policy of failing to pay overtime wages to Plaintiffs and other

         current and former employees.


                                                  10

      Case 3:19-cv-00922 Document 18 Filed 02/05/20 Page 10 of 14 PageID #: 80
52.      Upon information and belief, Defendant Thompson personally reviewed the payroll system

         each Monday. However, because it was the policy of Defendants to not pay overtime even

         if hours were worked over forty (40) in a workweek, there would not have been overtime

         for him to review. 1

53.      Throughout the recovery period applicable to this action, Defendants Steven Huffman and

         Preston Thompson were fully aware that Plaintiffs and similarly-situated employees were

         not paid overtime for each hour of compensable work they performed over forty (40) in

         single workweeks while in Defendants’ employ.

54.      Accordingly, Defendants Steven Huffman and Preston Thompson acted “directly or

         indirectly in the interest of an employer in relation to” Plaintiffs and similarly situated

         employees within the meaning of §203(d) of the FLSA, and are thus individually and

         personally liable for the unpaid overtime wages, liquidated damages, costs and attorneys’

         fees, and any and all other relief sought herein.

                        VIII. COLLECTIVE ACTION ALLEGATIONS

55.      Plaintiffs re-allege and incorporate paragraphs 1–54 as if fully set forth herein.

56.      Plaintiffs and Class Members were subjected to the same pay provisions and violations in

         that they were employed as hourly-paid workers not compensated at time-and-one-half for

         all hours worked in excess of forty (40) hours in a workweek.

57.      Defendants’ failure to compensate employees at the appropriate rate for hours worked in

         excess of forty (40) in a workweek as required by the FLSA results from a policy or practice

         of not paying hourly employees for overtime hours. This policy or practice was applicable




1
 It should also be noted that Defendants did not have a timeclock for Plaintiffs and Class
Members to use. Therefore, there is not accurate recording of Plaintiffs’ time to review.
                                                  11

      Case 3:19-cv-00922 Document 18 Filed 02/05/20 Page 11 of 14 PageID #: 81
         to Plaintiffs and Class Members. Application of this policy or practice does not depend on

         the personal circumstances of Plaintiffs or those joining this lawsuit. Rather, the same

         policy or practice, which resulted in the non-payment of overtime and all hours worked,

         that applied to Plaintiffs applied to all Class Members.

58.      Defendants were aware of their obligation to pay overtime to Plaintiffs and Class Members

         and failed to do so. Defendants knowingly, willfully, or with reckless disregard carried out

         their illegal pattern or practice of failing to pay overtime compensation with respect to

         Plaintiffs and Class Members.

                                    IX.    CAUSE OF ACTION

                 COUNT I: FAILURE TO PAY WAGES IN ACCORDANCE
                     WITH THE FAIR LABOR STANDARDS ACT

59.      Plaintiffs re-allege and incorporate paragraphs 1–58 as if fully set forth herein.

60.      During the relevant period, Defendants have violated, and are currently violating, the

         provisions of Sections 6 and/or 7 of the FLSA, 29 U.S.C. §§ 206, 207, and 215(a)(2), by

         employing employees in an enterprise engaged in commerce or in the production of goods

         for commerce within the meaning of the FLSA as aforesaid, for workweeks longer than

         forty (40) hours without compensating such employees for their work in excess of forty

         (40) hours per week at rates no less than one-and-a-half times the regular rates for which

         they were employed.

61.      Defendants have acted willfully in failing to pay Plaintiffs and Class Members in

         accordance with the law.

                                     X.      RELIEF SOUGHT

62.      WHEREFORE, cause having been shown, Plaintiffs prays for judgment against

         Defendants as follows:


                                                  12

      Case 3:19-cv-00922 Document 18 Filed 02/05/20 Page 12 of 14 PageID #: 82
A. For an Order to Defendants to furnish to Plaintiffs’ counsel a list of all names, telephone

   numbers, e-mail addresses and home addresses of employees holding hourly-paid positions

   who have worked for the Defendants within the last three (3) years;

B. For an Order that authorizes Plaintiffs’ counsel to issue notice via U.S. mail, text message,

   and e-mail at the earliest possible time to all hourly-paid employees who have worked for

   the Defendants within the last three (3) years, informing them that this action has been

   filed, of the nature of the action, and of their right to opt-in to this lawsuit if they were

   deprived of overtime compensation, as required by the FLSA;

C. For an Order pursuant to Section 16(b) of the FLSA finding Defendants liable for unpaid

   back wages due to Plaintiffs (and those who may join this suit) and for liquidated damages

   equal in amount to the unpaid compensation found due to Plaintiffs (and those who may

   join this suit);

D. For an Order awarding Plaintiffs (and those who may join this suit) the costs of this action;

E. For an Order declaring that Defendants’ violations of the FLSA were willful;

F. For an Order awarding Plaintiffs (and those who may join this suit) attorneys’ fees;

G. For an Order awarding Plaintiffs (and those who may join this suit) pre-judgment and post-

   judgment interest at the highest rates allowed by law;

H. For an award of a reasonable incentive award for Plaintiffs to compensate them for the time

   and effort they have spent protecting the interests of the Class and the risks they have

   undertaken; and

I. For an Order granting any such other and further relief as may be necessary and appropriate

   by this Court.




                                            13

Case 3:19-cv-00922 Document 18 Filed 02/05/20 Page 13 of 14 PageID #: 83
                                 Respectfully Submitted,

                                 /s/J. Russ Bryant
                                 J. Russ Bryant (TN BPR #33830)
                                 Robert E. Turner, IV (TN BPR #35364)
                                 Nathaniel A. Bishop (TN BPR #35944)
                                 Robert E. Morelli, III (TN BPR #37004)
                                 JACKSON, SHIELDS, YEISER, HOLT
                                 OWEN & BRYANT
                                 Attorneys at Law
                                 262 German Oak Drive
                                 Memphis, Tennessee 38018
                                 Tel: (901) 754-8001
                                 Fax: (901) 759-1745
                                 rbryant@jsyc.com
                                 rturner@jsyc.com
                                 nbishop@jsyc.com
                                 rmorelli@jsyc.com

                                 and

                                 Nina Parsley (TN BPR #23818)
                                 PONCE LAW
                                 400 Professional Park Drive
                                 Goodlettsville, TN 37072
                                 nina@poncelaw.com

                                 Attorneys for Plaintiffs and similarly situated
                                 current and former employees




                                   14

Case 3:19-cv-00922 Document 18 Filed 02/05/20 Page 14 of 14 PageID #: 84
